In an action, inter alia, to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Westchester County (Liebowitz, J.), entered January 26, 2010, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, and the defendant’s motion for summary judgment dismissing the complaint is granted.
The plaintiff allegedly was injured in a parking lot maintained by the defendant. According to the plaintiff, he cut his arm on a defective signpost in the parking lot.
The Supreme Court should have granted the defendant’s motion for summary judgment dismissing the complaint. The defendant established, prima facie, that it did not have actual or constructive notice of the alleged defective condition by submitting, inter alia, the affidavit of its assistant branch manager, who stated that she inspected the premises on a daily basis, including the subject signpost, and, prior to the plaintiffs accident, never saw the signpost “in a defective condition” (see Gordon v American Museum of Natural History, 67 NY2d 836, 837 [1986]; Weeman v Rouse SI Shopping Ctr., LLC, 79 AD3d 855 [2010]). In opposition, the plaintiff failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). Covello, J.P., Chambers, Lott and Cohen, JJ., concur.